Case 8:21-cv-00373-CEH-TGW Document 1 Filed 02/17/21 Page 1 of 10 PageID 1




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

  MICHAEL MARINO,

                 Plaintiff,

  v.                                                 Case No. 8:21-cv-00373

  ACS OF TAMPA, LLC and JOSUE
  CABRERA,

                 Defendant.


                     COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff Michael Marino (“Plaintiff” or “Marino”) sues Defendants, ACS of Tampa,

 LLC (“ACS”) and Josue Cabrera (“Cabrera”) and states as follows:

                                 CAUSES OF ACTION

        1.     This is an action brought under the Fair Labor Standards Act of 1938, as

 amended, 29 U.S.C.§ 201, et. seq. (FLSA), Florida Statute, § 448.102, and Florida common

 law.

                                        PARTIES

        2.     Plaintiff Marino is an individual who currently resides in Hillsborough County,

 Florida.

        3.     Defendant ACS is a Florida Limited Liability Company with its principal place

 of business located in Hillsborough County, Florida.

        4.     Defendant Cabrera is an individual who owns and operates Defendant ACS and

 resides in Hillsborough County, Florida.



                                      CALCIANO PIERRO, PLLC
Case 8:21-cv-00373-CEH-TGW Document 1 Filed 02/17/21 Page 2 of 10 PageID 2




                              JURISDICTION AND VENUE

        5.      Subject matter Jurisdiction is proper in this Court under 28 U.S.C. §§ 1331 and

 29 U.S.C. §216 (b) because this action involves a federal question under the Fair Labor

 Standards Act. Jurisdiction over the state law claim set forth herein is proper pursuant to this

 Court’s supplemental jurisdiction under 28 U.S.C. § 1367.

        6.      Personal jurisdiction and venue are proper in the United States District Court for

 the Middle District of Florida because at all times material, Defendants resided in and/or

 conducted business in, and all significant events giving rise to Plaintiff’s claims occurred within

 Hillsborough County, Florida.

        7.      Venue is proper in the Tampa Division under Local Rule l.02(b)(5) because the

 action accrued in Hillsborough County, Florida over which the Tampa Division has jurisdiction.

                               GENERAL ALLEGATIONS

        8.      Defendant ACS is in the business of HVAC installation and repair.

        9.      Plaintiff was formerly employed by Defendant ACS as an HVAC Mechanic

 from approximately September 1, 2020 to October 15, 2020.

        10.     At all times material hereto, Defendant ACS was “an enterprise engaged in

 commerce” and therefore is a covered employer subject to the wage and hour requirements of

 the FLSA including the payment of minimum wages and overtime compensation to non-exempt

 employees.

        11.     At all times relevant, Defendant ACS had annual gross revenues of at least

 $500,000.00.




                                                   2
                                        CALCIANO PIERRO, PLLC
Case 8:21-cv-00373-CEH-TGW Document 1 Filed 02/17/21 Page 3 of 10 PageID 3




        12.     At all times relevant, Defendant ACS employed two or more individuals who,

 in the course and scope of their employment, handled items that were manufactured outside of

 Florida and moved through interstate commerce.

        13.     At all times relevant, Defendant ACS employed two or more individuals who

 routinely handled tools and equipment which were manufactured outside of Florida and moved

 through interstate commerce.

        14.     At all times material hereto, Defendant Cabrera was also an “employer” of

 Plaintiff within the meaning of the FLSA, 29 U.S.C. § 203.

        15.     Defendant Cabrera managed, oversaw and operated ACS as a business

 enterprise within the meaning of 29 U.S.C. § 203 (s) (1) of the FLSA.

        16.     Defendant Cabrera exercised complete dominion and control over employee

 wages, hours, and working conditions including those of Plaintiff.

        17.     As owner and operator of ACS, Defendant Cabrera devised and implemented all

 employee pay policies of the company including those directly affecting Plaintiff.

        18.     At all times material hereto, Plaintiff was an FLSA non-exempt employee of

 Defendants.

        19.     Defendants promised to pay Marino a base wage of $12.00 per hour plus

 commissions.

        20.     However, Defendants routinely failed to pay Marino in full by shorting his

 hourly wages as well as commissions earned.

        21.     Defendants were required under the FLSA to pay Marino one and one-half (1½)

 times his effective hourly rate for each hour worked over 40 in a workweek.

                                                  3
                                       CALCIANO PIERRO, PLLC
Case 8:21-cv-00373-CEH-TGW Document 1 Filed 02/17/21 Page 4 of 10 PageID 4




        22.     Throughout his employment, Marino routinely worked in excess of 40 hours in

 a workweek.

        23.     However, Defendants failed to pay Marino his earned overtime wages at one

 and one-half times his regular hourly rate.

        24.     The failure to pay Marino his earned overtime pay was attributed to Defendants’

 willful refusal to consider employee meetings, drive time between jobs and other work periods

 as compensable time.

        25.     Marino complained to Defendants regarding the failure to pay his wages and

 commissions in full.

        26.     In retaliation, Defendants summarily terminated his employment.

        27.     Following his termination, Plaintiff made further communications with

 Defendants in an effort to obtain his earned wages in full.

        28.     Defendants again retaliated against Plaintiff by threatening to pursue unfounded

 criminal charges.

        29.     In addition, Defendants denied Plaintiff full payment of wages he earned during

 the final pay period of his employment which resulted in a failure to pay Plaintiff at least the

 federal minimum wage.

        30.     Plaintiff has had to retain the undersigned counsel to bring the instant action and

 will incur attorney’s fees for said representation.




                                                   4
                                        CALCIANO PIERRO, PLLC
Case 8:21-cv-00373-CEH-TGW Document 1 Filed 02/17/21 Page 5 of 10 PageID 5




                                       COUNT I
          (Failure to Pay Minimum Wages in violation of the FLSA, 29 U.S.C.
                          Section 206- Against All Defendants)

        31.     Plaintiff re-alleges and adopts, as if fully set forth in Count I, the allegations in

 paragraphs 1 through 30.

        32.     The FLSA requires that every covered employer shall pay each of their non-

 exempt employees the applicable minimum wage. 29 U.S.C. § 206(a).

        33.     During the relevant time period, Plaintiff was a non-exempt employee under the

 FLSA and was therefore entitled to payment of at least the federal minimum wage for each hour

 worked in a workweek.

        34.     For one or more workweeks, Defendants willfully failed to compensate Plaintiff

 at an effective hourly wage which was at least equal to the federal minimum wage.

        35.     Defendants owe Plaintiff his unpaid federal minimum wages plus an additional

 amount in the way of liquidated damages equal to the unpaid minimum wages.

        36.     Defendants did not make a good faith effort to comply with the FLSA with

 respect to their compensation of Plaintiff.

        WHEREFORE, Plaintiff Marino demands judgment against Defendants, jointly and

 severally, for unpaid minimum wages plus an equal amount in the way of liquidated damages,

 prejudgment interest together with the costs of suit, reasonable attorney’s fees (pursuant to §

 216(b) of the FLSA), and such other and further relief that the Court deems just and proper.




                                                   5
                                        CALCIANO PIERRO, PLLC
Case 8:21-cv-00373-CEH-TGW Document 1 Filed 02/17/21 Page 6 of 10 PageID 6




                                       COUNT II
           (Failure to Pay Overtime Wages in violation of the FLSA, 29 U.S.C.
                          Section 207- Against All Defendants)

        37.     Plaintiff re-alleges and adopts, as if fully set forth in Count II, the allegations in

 paragraphs 1 through 30.

        38.     During the relevant time period, Plaintiff was a non-exempt employee under the

 FLSA and was therefore entitled to overtime pay at time and one-half his regular rate of pay

 for all hours worked in excess of forty (40) in a workweek.

        39.     During the relevant time period, Defendants routinely required Plaintiff to work

 in excess of forty (40) hours in a workweek.

        40.     In violation of the FLSA, Defendants willfully failed to pay Plaintiff time and

 one-half his regular rate of pay for overtime hours worked.

        41.     As a direct result of Defendants’ violation of the FLSA, Plaintiff has suffered

 damages in the way of unpaid overtime compensation.

        42.     Defendants did not make a good faith effort to comply with the FLSA with

 respect to its compensation of Plaintiff.

        43.     Plaintiff is entitled to recover from Defendants the unpaid overtime

 compensation, and an additional equal amount as liquidated damages, prejudgment interest, and

 reasonable attorneys’ fees and costs pursuant to 29 U.S.C. §216(b).

        WHEREFORE, Plaintiff Marino demands judgment against Defendants for unpaid

 overtime compensation, statutory liquidated damages, prejudgment interest together with the

 costs of suit and reasonable attorney’s fees (pursuant to § 216(b) of the FLSA), and such other

 and further relief that the Court deems just and proper.

                                                   6
                                        CALCIANO PIERRO, PLLC
Case 8:21-cv-00373-CEH-TGW Document 1 Filed 02/17/21 Page 7 of 10 PageID 7




                                      COUNT III
         (Breach of Contract and Entitlement to Attorney’s Fees under Fla. Stat.
                          § 448.08- Against Defendant ACS)

        44.     Plaintiff re-alleges and adopts, as if fully set forth in Count III, the allegations in

 paragraphs 1 through 30.

        45.     Defendant ACS agreed to pay Plaintiff base hourly pay plus commissions.

        46.     Plaintiff performed all conditions precedent to his receipt of the promised hourly

 pay and earned commissions.

        47.     However, Defendant ACS only partially paid Plaintiff’s earned compensation.

        48.     Defendant ACS’s failure to pay Plaintiff his earned compensation in full

 constitutes a breach of a contract.

        49.     Defendant ACS’s breach has damaged Plaintiff by denying him full

 compensation for the work he performed.

        50.     Because the unpaid compensation constitutes unpaid wages, Plaintiff is entitled

 to recover his reasonable attorney’s fees and costs pursuant to Fla. Stat § 448.08.

        WHEREFORE, Plaintiff demands judgment against Defendant ACS for unpaid

 contractual pay plus prejudgment interest together with the costs of suit and reasonable

 attorney’s fees pursuant to Fla. Stat § 448.08, and such other and further relief that the Court

 deems just and proper.

                                      COUNT IV
               (FLSA Retaliation, 29 U.S.C. § 215- Against All Defendants)

        51.     Plaintiff re-alleges and adopts, as if fully set forth in Count IV, the allegations

 in paragraphs 1 through 30.



                                                    7
                                         CALCIANO PIERRO, PLLC
Case 8:21-cv-00373-CEH-TGW Document 1 Filed 02/17/21 Page 8 of 10 PageID 8




           52.   Plaintiff engaged in protected conduct under the FLSA when he complained to

 Defendants regarding the failure to pay his full wages, which included the failure to pay at least

 the federal minimum wage and overtime compensation.

           53.   Defendants responded to Plaintiff’s protected conduct by terminating his

 employment and threatening baseless criminal prosecution.

           54.   Defendants conduct in this regard amounted to a willful violation of the anti-

 retaliation provision of the FLSA.

           55.   On account of the retaliatory discharge, Plaintiff has incurred lost wages.

           56.   The retaliation has also caused Plaintiff emotional pain and suffering for which

 he is entitled to compensatory damages.

           57.   Plaintiff states that reinstatement would be impossible or impracticable such that

 an award of front pay in lieu of reinstatement would be appropriate.

           WHEREFORE, Plaintiff demands judgment against Defendants ACS and Cabrera,

 jointly and severally, for back pay, front pay in lieu of reinstatement, liquidated damages,

 compensatory damages, prejudgment interest, together with the costs of suit and reasonable

 attorney’s fees under the FLSA, and such other and further relief that the Court deems just and

 proper.

                                          COUNT V
           (Violation of Florida’s Private Whistleblower Act, Fla. Stat, § 448.102-
                                   Against Defendant ACS)

           58.   Plaintiff re-alleges and adopts, as if fully set forth in Count V, the allegations in

 paragraphs 1 through 30.




                                                    8
                                         CALCIANO PIERRO, PLLC
Case 8:21-cv-00373-CEH-TGW Document 1 Filed 02/17/21 Page 9 of 10 PageID 9




        59.     Plaintiff engaged in protected activity under Fla. Stat., Section 448.102 when he

 objected to Defendant ACS’s unlawful pay practices which included the failure to pay all

 promised hourly wages and commissions earned.

        60.     The failure to pay at least the federal minimum wage and overtime compensation

 violated the FLSA.

        61.     The failure to pay Plaintiff for all compensation earned constituted a violation

 of Hillsborough County, Florida’s Wage Recovery Ordinance, Chapter 51.

        62.     In direct response to Plaintiff’s objections to the unlawful pay practices,

 Defendant ACS retaliated against Plaintiff by terminating his employment and threatening

 baseless criminal prosecution.

        63.     Defendant ACS’s retaliatory actions constitute a violation of Fla. Stat, §

 448.102.

        64.     Due to the retaliatory discharge, Plaintiff has incurred lost wages.

        65.     Plaintiff has also suffered emotional distress as a result of the retaliatory

 conduct.

        66.     Plaintiff is entitled to the remedies afforded by Fla. Stat., § 448.103 as well as

 recovery of his reasonable attorneys’ fees and costs pursuant to Fla. Stat., § 448.104.

        67.     Plaintiff states that reinstatement would be impossible or impracticable such that

 an award of front pay in lieu of reinstatement would be appropriate.

        WHEREFORE, Plaintiff Marino demands judgment against Defendant ACS for

 backpay, compensatory damages, front pay, punitive damages, prejudgment interest, together



                                                   9
                                        CALCIANO PIERRO, PLLC
Case 8:21-cv-00373-CEH-TGW Document 1 Filed 02/17/21 Page 10 of 10 PageID 10




  with the costs of suit and reasonable attorney’s fees under Fla. Stat., § 448.104, and such other

  and further relief that the Court deems just and proper.

                                 DEMAND FOR JURY TRIAL

          Pursuant to Fed. R. Civ. P. 38(b) and the Seventh Amendment to the United States,

  Plaintiff demands a trial by jury as to all issues triable as of right,

  Dated this ____ day of February 2021.                   Respectfully submitted,

                                                          s/ R. Michael Pierro, Jr.
                                                          R. MICHAEL PIERRO, JR.
                                                          Florida Bar No. 0013023
                                                          Trial Counsel for Plaintiff
                                                          CALCIANO PIERRO, PLLC
                                                          146 Second Street North – Suite 304
                                                          St. Petersburg, Florida 33701
                                                          (727) 217-5400
                                                          mike@flemploymentlaw.com




                                                     10
                                           CALCIANO PIERRO, PLLC
